
	
		II
		112th CONGRESS
		1st Session
		S. 1122
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to establish
		  standards limiting the amounts of arsenic and lead contained in glass beads
		  used in pavement markings.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Highway Markings Act of
			 2011.
		2.Standards
			 limiting amounts of arsenic and lead contained in glass beads
			(a)In
			 generalChapter 3 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					330.Standards
				limiting amounts of arsenic and lead contained in glass beads
						(a)DefinitionsIn
				this section, the following definitions apply:
							(1)Glass
				beadThe term glass bead means a transparent
				spherical glass that is manufactured for use in pavement markings to provide
				retroreflective properties or for other purposes.
							(2)Pavement
				markingThe term pavement marking means a system
				composed of pigmented binders that is applied to the pavement surface to convey
				guidance, regulations, or warnings to motorists.
							(b)Standards
							(1)Withholding of
				apportionments for noncomplianceThe Secretary shall withhold up
				to 5 percent of the amount required to be apportioned to a State under
				paragraphs (1), (3), and (4) of section 104(b) on the first day of fiscal year
				2013 and each fiscal year thereafter, if the State does not meet the
				requirement under paragraph (2) by that date.
							(2)RequirementA
				State meets the requirement under this paragraph if the State has in effect,
				and is enforcing, requirements to ensure that glass beads used in the State do
				not contain more than 200 parts per million of arsenic or lead, as determined
				in accordance with Environmental Protection Agency testing methods 3052 and
				6010C.
							(3)Availability for
				apportionmentAmounts withheld from apportionment to a State
				under paragraph (1) may not subsequently be made available for apportionment to
				that
				State.
							.
			(b)Conforming
			 amendmentThe analysis for chapter 3 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					
						330. Standards limiting amounts of arsenic and lead contained
				in glass
				beads.
					
					.
			(c)Effective
			 dateThis Act, and the amendments made by this Act, shall take
			 effect on the date that is 90 days after the date of the enactment of this
			 Act.
			
